Citation Nr: 0913899	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  02-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 20 percent disabling.  

2.	Entitlement to an increased evaluation for a right knee 
disorder, currently rated as 10 percent disabling.  

3.	Entitlement to an increased evaluation for a left knee 
disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The record indicates that the Veteran had active service from 
March 1954 to August 1967, and from November 1967 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2001 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The Board remanded this matter 
in April 2008 for additional notification under the Veterans 
Claims Assistance Act of 2000 (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In this decision, the Board will decide the Veteran's 
increased rating claims for knee disorders.  But the 
increased rating claim for hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The Veteran has degenerative arthritis in his right knee.    

2.	The Veteran has degenerative arthritis in his left knee.        






CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent, for 
the Veteran's service-connected right knee disorder, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2008).    

2.	The criteria for a rating in excess of 10 percent, for 
the Veteran's service-connected left knee disorder, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided several notification letters to the Veteran 
between January 2000 and May 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claims, and of the 
elements of his claims.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).  VA advised the Veteran of the respective duties 
of the VA and of the Veteran in obtaining evidence needed to 
substantiate his claims.  VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA provided initial 
notification to the Veteran prior to the rating decision on 
appeal in this matter.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
Several years after the March 2001 rating decision on appeal, 
VA provided the Veteran with notification regarding effective 
dates for the award of VA benefits, regarding disability 
ratings in general, and regarding the particular disability 
criteria at issue in this case.  See Vazquez-Flores and 
Dingess/Hartman, both supra.  Nevertheless, the Board finds 
that any presumed prejudice incurred by the Veteran as a 
result of the untimely notice has been rebutted by the 
record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  Following the 
completion of full notice in the May 2008 letter to the 
Veteran, the RO readjudicated the Veteran's claims in the 
December 2008 Supplemental Statement of the Case (SSOC) of 
record.  This SSOC amounts to a full readjudication of the 
Veteran's claims.  See Mayfield, 444 F.3d 1328.  Based on 
this background, the Board finds the untimely notice to be 
harmless error in this matter.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Increased Rating

In August 1999, the Veteran filed an original service 
connection claim for a bilateral knee disorder.  In the March 
2001 rating decision on appeal, the RO granted service 
connection for arthritis in each knee, and assigned a 10 
percent rating for each knee effective August 1999.  In 
January 2002, the Veteran appealed the assigned disability 
evaluations, and argued that higher ratings were warranted 
here.  For the reasons set forth below, the Board disagrees 
with the Veteran's appeal, and finds ratings in excess of 10 
percent unwarranted for the Veteran's knee disorders.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must 
be given to whether a higher rating is warranted at any point 
during the pendency of the claim).    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Disabilities of the knee are rated under 38 C.F.R. § 4.71a 
(2008).  Service connection is currently in effect for the 
Veteran's knee disabilities under Diagnostic Codes 5010-5260.  
Diagnostic Code (DC) 5010 addresses traumatic arthritis while 
DC 5260 addresses limitation of extension in the knee.  In 
the assignment of DC numbers, hyphenated diagnostic codes may 
be used.  The number assigned to the residual condition on 
the basis of which the rating is determined will generally 
represent injuries.  Diseases will be identified by the 
number assigned to the disease itself, with the residual 
condition added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2008).  See also Tropf v. Nicholson, 20 Vet. App. 317 
(2006).  

In its March 2001 decision, the RO assigned the 10 percent 
evaluations based on evidence of degenerative arthritis in 
the Veteran's knees.  38 C.F.R. § 4.71a.  The Board notes 
that, in accordance with guidance provided under DC 5010, 
traumatic arthritis is to be rated under DC 5003 on the basis 
of limitation of motion under the appropriate DC for the 
specific joint involved.  When there is some limitation of 
motion, which is noncompensable under a limitation-of-motion 
code, a 10 percent rating may be assigned.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2008); Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 9-98 (August 
14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).  In its 
decision, the RO found some noncompensable limitation in the 
knees, and therefore assigned the separate 10 percent 
evaluations authorized for arthritis in the knee joints.  As 
such, an increase for arthritis would be unwarranted under 
DCs 5003 and 5010.  Id.  

Nevertheless, the Board has reviewed the DCs in the Ratings 
Schedule that particularly pertain to knee disorders - to 
include DC 5260 - to determine whether an increased rating 
would be warranted under any of those DCs.  See 38 C.F.R. § 
4.71, DCs 5256-5263.    

Diagnostic Code 5256 addresses ankylosis of the knee.  
Diagnostic Code 5257 addresses recurrent subluxation or 
lateral instability.  Diagnostic Code 5258 addresses 
dislocated cartilage in the knee manifested by frequent 
episodes of "locking," pain, and effusion into the joint.  
Diagnostic Code 5259 addresses the surgical removal of 
semilunar cartilage.  Diagnostic Codes 5260 and 5261 address 
limitation of motion in the leg.  Diagnostic Code 5262 
addresses impairment of the tibia and fibula.  And Diagnostic 
Code 5263 addresses genu recurvatum.  See 38 C.F.R. § 4.71, 
DCs 5256-5263.  Based on a review of the medical evidence 
noted below, the Board finds an increased rating unwarranted 
under any of these DCs.   

	Medical Evidence

The relevant medical evidence of record consists of VA 
treatment records, private treatment records, and VA 
compensation examination reports.   

A March 2000 VA compensation examination report of record 
notes the Veteran's complaints of knee pain.  The examiner 
noted range of motion from 0 degrees extension to 100 degrees 
flexion in the right knee, and 0 to 110 degrees in the left 
knee.  He noted the Veteran's strength as intact.  March 2000 
x-ray testing indicated right knee arthritis, a metallic 
fragment in the right knee, but no evidence of fracture or 
malalignment.  

VA treatment records dated in November 2000 note no history 
of locking or giving way, no edema, full range of motion, and 
stable knees.  

A January 2001 VA compensation examination report of record 
noted the Veteran's report of constant throbbing in the 
knees.  The examiner noted hypertrophy on the right greater 
than the left.  But the examiner noted no swelling, erythema, 
warmth or tenderness in the knees.  He noted 0 to 100 degrees 
range of motion in the right knee, with 0 to 110 degrees 
range of motion in the left knee.   

VA treatment records dated between August 2001 and October 
2002 note the Veteran's reports of feeling like he has 
"ground up glass" in his knees.  The records note crepitus 
and mild hypertrophy, but also note range of motion between 
full and 0 to 110 and 0 to 100 degrees, in the left and right 
knees, respectively.  Prior to September 2002, these records 
note no locking or giving way, swelling, redness, edema, 
erythema, effusions, instability, warmth, or tenderness to 
palpation.  September 2002 treatment records indicate some 
mild right edema, and mild genu varus in both lower 
extremities.  September 2002 x-rays indicated no fracture or 
dislocation, noted mild degenerative changes, noted a foreign 
metallic body in the right knee, and noted calcified 
arteries.  

In April 2003, the Veteran underwent VA magnetic resonance 
imaging (MRI) of the right knee.  The test report indicated 
no osseous abnormalities, but did note atheromatous changes, 
and the metallic fragment in the postural medial soft tissue 
of the right knee.  Subsequent VA treatment records indicate 
that the MRI located a right knee meniscal tear.  VA 
treatment records in April 2003 also indicate that the 
Veteran was prepared for surgical arthroscopy of the right 
knee to repair a right medial meniscus tear.  

July 2003 VA treatment records indicate a right knee lump 
diagnosed as prepatella bursitis.  September 2003 treatment 
records indicate that the Veteran's right knee arthroscopy to 
repair the degenerative tear in his right medial meniscus had 
been postponed.  October 2003 records indicate that surgery 
was postponed for the knee disorder, and that the Veteran 
reported good results with pain medication (Naprosyn).  On 
examination the examiner noted tenderness on palpation 
anteriorly inferior to the patella.  But he stated that the 
Veteran's right knee was not swollen, resembled his left 
knee, had full passive range of motion of 125 degrees 
flexion, and full extension.  The examiner noted no 
instability, locking, giving way, catching, effusions, or 
crepitus.  The examiner stated that the April 2003 MRI noted 
"a possible anterior meniscal deficit or defect, but no 
gross abnormalities or tears medially or laterally."  In 
sum, the examiner found the Veteran with right knee pain 
"most likely patellofemoral in origin" which did not cause 
the Veteran "significant limitation."  

A July 2004 VA compensation examination report of record 
noted the Veteran's complaints of pain and stiffness, and use 
of pain killers.  On examination, the examiner noted no 
tenderness to palpation, no signs of erythema, edema, 
infection, or effusion.  He noted intact ligaments.  He noted 
range of motion of 100 degrees flexion and "minus 20 
degrees" extension in the right knee, and 130 degrees 
flexion and 0 degrees extension in the left knee.  X-ray 
evidence indicated right knee shrapnel, and normal underlying 
bones without fracture or dislocation, but with vascular 
calcification.  

VA treatment records dated in May 2005 indicate that the 
Veteran complained that his right knee "gives out on him."  
Records dated in January and February 2006 indicate mild 
varus bilaterally, no effusion, no inflammation, range of 
motion bilaterally of 0 to 110 degrees.  These records note 
pain on flexion and note Hyalgan injections into the knees to 
manage the Veteran's pain.  These records indicate that the 
Veteran "would be a good candidate for the total knee 
arthroplasty except for the complicating factor of his 
pulmonary disease."  

An April 2006 VA compensation examination report of record 
noted the Veteran's complaints of pain, use of medication for 
pain, and receipt of injections for pain.   The report 
indicated the Veteran's reported use of a cane to ambulate, 
and his reported inability to walk more than a few yards, or 
stand for more than 15-30 minutes.  The examiner noted 
crepitus in both knees, grinding in both knees, and noted 
repeated effusion in both knees.  

But the April 2006 VA examiner also indicated no meniscus 
abnormality, deformity, ankylosis, giving way, instability, 
weakness, clicking or snapping, dislocation or subluxation, 
locking, inflammation, or flare ups.  The examiner noted no 
evidence of abnormal weight bearing.  He noted range of 
motion of 0 to 100 degrees in each knee.  He noted no 
additional limitation of motion on repetitive use.  And he 
only noted degenerative changes in the x-ray evidence.  

Private treatment records dated in June 2006 indicate 
bilateral knee pain with associated symptoms of locking, 
popping, giving way, joint stiffness, and crepitation.  The 
Veteran denied effusions or swelling.  On examination, the 
examiner noted genu varum, tenderness, full range of motion, 
active quadriceps, mild crepitus, no effusion, and no 
instability.  The examiner diagnosed the Veteran with knee 
arthritis.  

VA treatment records dated between July 2006 and January 2007 
indicate that the Veteran was fitted for right knee 
orthotics, continued to received injections into his knees, 
had medial joint line tenderness, discussed total knee 
arthroplasty, and had range of motion from 0 degrees 
extension to between 90 and 120 degrees flexion bilaterally, 
with pain on flexion.  The records note no instability, and 
no effusion.   

Finally, June and July 2007 letters from the Veteran's 
private physician note the Veteran's knee arthritis and state 
that this disorder limits the Veteran's activities, and 
prevents him from standing for any length of time.  

	Analysis

The Board has closely reviewed and analyzed the evidence of 
record.  But, based on that evidence, the Board finds an 
increased rating unwarranted under DCs 5256-5263.  See 38 
C.F.R. § 4.71.    

For an increase under DC 5256, the evidence must show 
ankylosis.  There is no evidence of such in the record here.  
For an increase under DC 5257, there must be evidence of 
recurrent subluxation or lateral instability.  The evidence 
here shows no subluxation, and repeatedly notes the absence 
of evidence of instability.  Diagnostic Code 5258 is not an 
avenue for increase here because, despite the Veteran's 
complaints of pain, the Board finds no evidence of dislocated 
semilunar cartilage.  Moreover, the Board finds no objective 
medical evidence of frequent "episodes of 'locking,' pain, 
and effusion into the joint."  The Board recognizes that the 
Veteran has consistently complained of pain in his knees.  
The Board notes the April 2006 VA compensation examination 
report which indicated evidence of effusion.  And the Board 
notes the June 2006 private records which reflect the 
Veteran's claim to knee "locking."  But the bulk of the 
evidence - i.e., the rest of the evidence dated between 2000 
and 2007 - shows no locking or effusion.  So the record in 
this matter cannot be regarded as showing "frequent episodes 
of 'locking,' pain, and effusion into the joint."  

With regard to DC 5259, a 10 percent rating is authorized for 
removal of semilunar cartilage which continues to be 
symptomatic.  This provision is inapplicable here because, 
though the record shows that the Veteran considered 
arthroscopic surgery which may have resulted in removal of 
cartilage from the knee, the record demonstrates that he 
ultimately did not undergo such a procedure.  Under DC 5260, 
a 10 percent evaluation would require flexion limited to 45 
degrees.  The evidence shows that the Veteran's range of 
motion consistently has been shown at 90 to 120 degrees 
flexion.  Under DC 5261, extension limited to 10 degrees 
would warrant a rating of 10 percent.  But here, the evidence 
shows the Veteran's extension to be consistently measured at 
or below 0 degrees.  

For an increased rating under DC 5262, the evidence must show 
malunion or nonunion of the tibia and fibula.  There is no 
evidence of such in this matter.  And an increase is not 
warranted under DC 5263 as there has not been any findings of 
genu recurvatum here.  

As such, the Board finds an increased rating unwarranted 
under DCs 5256 to 5263.  

The Board has considered whether higher ratings would be 
warranted for the Veteran's service-connected knee disorders 
based on functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness, 
which results in additional disability beyond that reflected 
on range of motion measurements.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the 
Board finds an additional increase under this authority 
unwarranted.  Each examination report indicates that the 
Veteran retains full or nearly full range of motion in his 
knee.  Though the records show the Veteran's complaints of 
pain on flexion, none of the records show pain at 45 degrees 
flexion.  Such evidence could be used to assign a 10 percent 
rating under Deluca.  See 38 C.F.R. § 4.71a, DC 5260.  
Moreover, the separate 10 percent rating granted in this 
decision accounts for the Veteran's demonstrated pain on 
motion.  See Lichtenfels, supra.  

The Board finds an extra-schedular rating unwarranted here as 
well.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has closely reviewed and considered the Veteran's 
statements.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
Veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Entitlement to an increased rating, for the Veteran's 
service-connected right knee disorder, is denied.        

2.	Entitlement to an increased rating, for the Veteran's 
service-connected left knee disorder, is denied.        



REMAND

The Veteran has not undergone VA compensation examination 
since March 2006 for his hearing loss disorder.  VA treatment 
records indicate that the Veteran's hearing loss may have 
worsened since then.  

The Board finds remand appropriate so that additional VA 
compensation examination can be conducted.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination with an appropriate 
specialist to determine the nature and 
severity of the Veteran's current 
hearing loss.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


